DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 was filed after the mailing date of the Non-Final Rejection on 06/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 40-50, 52-66, and 69 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 40, see Applicant’s arguments, filed 09/22/2021, regarding the double patenting, 35 U.S.C. 112(b), and 35 U.S.C. 103 rejections. Examiner finds these arguments persuasive in light of the amendments to the claims.
As such, the best prior art, Ehemann et al. (U.S. PG-Pub No. 2013/0323444; hereinafter – “Ehemann”), teaches an interior member for transportation device (Fig.2: “the glass body is adapted for covering an electronic device having a flat display”, [0009], lines 2-3), comprising:
a glass (Fig.2: “3D cover glass 200”, [0032], lines 3-4) having a bent part (Fig.2: “the 3D cover glass has at least one curved surface and ... may comprise two or more bends”, [0028], lines 2-4) having a first surface (Fig.2: “inside surface 210”, [0032], line 2) and a second surface (Fig.2: “outside surface 212”, [0032], line 3); and
a support member supporting the glass (Paragraph 0026: “a three-dimensional (3D) cover glass for use as a cover for at least part of the back and side portions of an electronic device, referred to as a backplate”),

Additionally, Ehemann teaches a glass having the same composition and structure, and as such, meets the claimed haze value, gloss value, and static friction coefficient. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Ehemann fails to explicitly disclose an antifouling film comprising a fluorine compound is formed on an outermost surface of the second surface of the glass and that the support member is provided in a transportation device.
However, Smith teaches a multilayer clear over color polyolefin sheet and layered backing structure comprising a glass having a haze value of 5% or less and a gloss value of greater than 75 (See e.g. Figs. 1-9; C. 2, L. 1-42; C. 4, L. 61 – C. 5, L. 44), and a support member supporting the glass, wherein an antifouling film (75, 85) comprising a fluorine compound is formed on an outermost surface of the second surface of the glass such that the second surface has a static friction coefficient of 1.0 or less, where the static friction coefficient is measured by placing a pseudo- finger contactor on the second 
Smith teaches this haze and gloss value, antifouling film, and support member provided in a transportation device to “improve the surface hardness, scratch resistance, mar resistance, chemical resistance and/or oxygen/air barrier efficiency of the multilayer structures while maintaining low haze, high gloss, transparency, and distinction of image” (C. 12, L. 45-67) for “achieving a balance of excellent optical qualities and excellent durability qualities” as “in the transportation industry, the qualities of distinction of image, gloss, imprint resistance, scratch resistance, mar resistance, and corrosion resistance are highly desirable among other measures of durability and optical quality” (C. 1, L. 24-35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interior member of Ehemann to have a haze value of 5% or less, a gloss value of from 85 to 115, an antifouling film containing fluorine, and the support member provided in a transportation device as suggested by Smith to “improve the surface hardness, scratch resistance, mar resistance, chemical resistance and/or oxygen/air barrier efficiency of the multilayer structures while maintaining low haze, high gloss, transparency, and distinction of image” for “achieving a balance of excellent optical qualities and excellent durability qualities” as “in the transportation industry, the qualities of distinction of image, gloss, imprint resistance, scratch resistance, mar resistance, and corrosion resistance are highly desirable among other measures of durability and optical quality,” as in Smith (C. 1, L. 24-35; C. 12, L. 45-67), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art,  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Moreover, the combination of Ehemann and Smith teaches a glass having the same composition and structure with the same fluorine containing antifouling film, and as such, meets static friction coefficient. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Nevertheless, each of Ehemann and Smith fails to teach or reasonably suggest that the bent part of the glass is not fixed to the support member by an adhesive, and the glass is movable on the support member. Moreover, as the glass of each of Ehemann and Smith specifically requires an adhesive, it would not have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the glasses without an adhesive in such a manner.
Thus, the prior art of record, taken alone or in combination, fails to teach the cumulative details of claim 40, specifically including the limitation: “the bent part of the glass is not fixed to the support member by an adhesive, and the glass is movable on the support member.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896